internal_revenue_service number release date index number ------------------------- ----------------------- -------------------- ----------------- ------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number -------------------- refer reply to cc corp plr-128622-13 date december legend distributing --------------------------- ------------------------- ------------------------------ controlled ------------------------------------------------------------------ ------------------------- ------------------------------------- sibling sibling state a year year a b c d business e ------------------------- -------------------------- ---------------------- --------------------------- ----------- ------- ------- -------- -------------- ------------------ ------------------ ------------------------------------------------ plr-128622-13 business f -------------------------------- dear --------------- we respond to your date request for rulings on the federal_income_tax consequences of a proposed transaction the information submitted in that letter and in subsequent correspondence is summarized below facts distributing is a state a corporation that is a cash_method taxpayer it was founded in year by the father and mother of the current shareholders sibling and sibling collectively the shareholders since year the shareholders have owned in equal amounts the outstanding a shares of distributing voting common_stock distributing owns approximately b acres of land which can be distinguished into various separable tracts and is directly engaged in business e and business f distributing has submitted financial and employment information indicating that it is actively engaged in these businesses and has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years sibling is president of distributing operating and managing the businesses with active input from sibling and both siblings’ adult children in recent years however the shareholders have disagreed significantly about the direction in which to take each of the businesses therefore they propose the following transaction i distributing will form controlled and transfer to it approximately c percent of distributing’s active trade_or_business assets including some of the separable tracts of land in exchange for all of controlled’s outstanding_stock the contribution ii distributing will distribute to sibling all of the controlled shares in exchange for all of sibling 2’s stock in distributing the split-off after the split-off sibling will hold all of the outstanding_stock of distributing which will remain actively engaged in its historic businesses using the remaining d percent of its historic_business_assets sibling will hold all of the outstanding_stock of controlled plr-128622-13 which will be actively_engaged_in_business e using the c percent of distributing’s historic_business_assets received in the contribution a b c d e f g h representations the total adjusted_basis and the total fair_market_value of the assets transferred to controlled in the contribution each will equal or exceed the total liabilities assumed as determined under sec_357 by controlled the total fair_market_value of the assets transferred to controlled in the contribution will exceed the sum of controlled’s aggregate adjusted_basis in these assets and the amount of liabilities assumed by controlled as determined under sec_357 any liabilities to be assumed as determined under sec_357 by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred it is not anticipated that any intercorporate debt will exist between distributing and controlled at the time of or subsequent to the split-off but any indebtedness that may arise and be owed by controlled to distributing after the split-off will not constitute stock_or_securities no part of the controlled stock to be distributed by distributing will be received by sibling as a creditor employee or in any capacity other than that of a shareholder of distributing the fair_market_value of the controlled stock to be received by sibling will be approximately equal to the fair_market_value of the distributing stock surrendered by sibling in the split-off the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operations in businesses e and f and with regard to each business there have been no substantial operational changes since the date of the last financial statements submitted following the split-off distributing and controlled each will continue the active_conduct of their respective businesses independently and with their separate employees plr-128622-13 i j k l m n o the split-off will be carried out to resolve shareholder disputes by avoiding ongoing disagreements relating to the management of the businesses that have hindered operation and growth the split-off is motivated in whole or substantial part by this corporate business_purpose the split-off will not be used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the split-off payments made in connection with all future transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length at the time of the split-off there is no expectation of any continuing relationship between distributing and controlled no two parties to the transaction are investment companies as defined in sec_368 and iv for purposes of sec_355 immediately after the split-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the split-off for purposes of sec_355 immediately after the split-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was acquired by purchase as defined in sec_355 and during the 5-year period determined after applying sec_355 ending on the date of the split-off p the split-off is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or plr-128622-13 greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 distributing controlled and each of their respective shareholders will pay their own expenses_incurred in connection with the proposed transaction q r s neither the distributing businesses nor control of an entity conducting these businesses was acquired during the five-year period ending on the date of the split-off in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part throughout the five-year period ending on the date of the split-off distributing has been the principal_owner of the goodwill and significant assets of the businesses and it will continue to be the principal_owner of its portion of the businesses following the split-off controlled will be the principal_owner of the goodwill and significant assets of its portion of business e following the split-off rulings based solely on the information submitted and representations set forth above we rule as follows the contribution by distributing to controlled in exchange for all of the controlled stock followed by the split-off will constitute a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will not recognize any gain_or_loss on the contribution sec_357 and sec_361 controlled will not recognize any gain_or_loss on the exchange of its stock for the assets received from distributing in the contribution sec_1032 controlled’s basis in each asset received in the contribution will equal the basis of such asset in the hands of distributing immediately before the contribution sec_362 plr-128622-13 controlled’s holding_period in each asset received in the contribution will include the holding_period during which distributing held such asset sec_1223 distributing will not recognize any gain_or_loss on the split-off sec_361 sibling will not recognize gain_or_loss and will include no amount in income upon receipt of controlled stock from distributing sec_355 the adjusted_basis of the controlled stock in the hands of sibling will equal the adjusted_basis in the distributing stock to be surrendered in exchange thereof as adjusted under sec_1_358-1 sec_358 the holding_period of the controlled stock received by sibling will include the holding_period during which sibling held the distributing stock exchanged therefor provided that the distributing stock is held as a capital_asset on the date of the split-off sec_1223 distributing’s earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 we express no opinion about the tax treatment of any transaction described above under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effect resulting from any of these transactions that is not specifically covered by the above rulings in particular no opinion is expressed as to whether the split-off satisfies the business_purpose requirement of sec_1_355-2 whether the transaction is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 and whether the split-off is part of a plan or series of related transactions under sec_355 and sec_1_355-7 the rulings contained in this ruling letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by the appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process plr-128622-13 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this ruling letter be attached to the federal_income_tax return of each party involved for the taxable_year in which the transaction covered by this letter is consummated alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their returns that provides the date and control number plr-128622-13 of this letter_ruling pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to distributing's authorized representative sincerely filiz a serbes____________ filiz a serbes chief branch office of associate chief_counsel corporate
